DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 5-6, 10, 12 & 15-16 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-9, 11, 13-14 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 2013/0289424) in view of Brockway (US 2014/0005988).

Brockway (‘424) discloses;

A system for estimating residual noise energy of an electrocardiogram (ECG) signal, the system comprising: a plurality of electrodes (e.g., via the disclosed sensors 21) positioned in proximity to a cardiac structure and configured to measure an electrical signal of the cardiac structure to produce the 

The system of claim 1, wherein adjacent segments in the plurality of segments partially overlap in time (e.g., [0114]-[0119]).

The system of claim 1, wherein the ECG signal is a raw unipolar or bipolar ECG signal prior to any filtering (e.g., [0078]-[0080]).

7. The system of claim 1, wherein: the processor is further configured to select a duration of the segments such that the trend energy is minimal (e.g., [0114]-[0119]).

8. The system of claim 1, wherein: the processor is configured to calculate the estimated noise energy of the segment by taking a root-mean-square (RMS) amplitude or peak-to-peak (PP) amplitude of the segment (e.g., [0078]-[0080] & [0150]).

9. The system of claim 1, wherein: the processor is further configured to normalize the estimated noise energy of the segment by a duration of the segment (e.g., [0114]-[0119]).



11. A method for estimating residual noise energy of an electrocardiogram (ECG) signal, the method comprising: measuring, using a plurality of electrodes positioned in proximity to a cardiac structure, an electrical signal of the cardiac structure to produce the ECG signal; segmenting the ECG signal into a plurality of segments; for each of the plurality of segments, removing linear trend energy and direct current (DC) energy from the segment (e.g., [0056], [0061]-[0065], [0069]-[0070], [0078]-[0079] & [0096]-[0098]).

13. The method of claim 11, wherein adjacent segments in the plurality of segments partially overlap in time (e.g., [0114]-[0119]).

14. The method of claim 11, wherein the ECG signal is a raw unipolar or bipolar ECG signal prior to any filtering (e.g., [0078]-[0080]).

17. The method of claim 11, further comprising: selecting a duration of the segments so that the trend energy is minimal (e.g., [0114]-[0119]).

18. The method of claim 11, wherein: the estimated noise energy of the segment is calculated by taking a root- mean-square (RMS) amplitude or peak-to-peak (PP) amplitude of the segment (e.g., [0078]-[0080] & [0150]).

19. The method of claim 11, further comprising: normalizing the estimated noise energy of the segment by a duration of the segment (e.g., [0114]-[0119]).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7-9, 11, 13-14 & 17-19 have been considered but are moot because the new ground of rejection does not rely on the combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the above action.

Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. The applicant argues the following point(s) in which the examiner provides a reason(s) as to why the argument is not persuasive:
The applicant argues that the primary reference, Brockway (‘424) fails to disclose, suggest and/or teach the claimed invention since the reference is silent in regards to removing linear trend and direct current (DC) energy from the segment and calculate an estimate since Brockway is completely silent on determining linear trend energy via linear regression techniques.
The examiner disagrees and further points out that Brockway (‘424) discloses a process and circuitry for compressing a cardiac-related signal by removing noise from said signal by identifying segments of said signal via linear filtering (e.g., [0056] & [0088]).
Applicant’s arguments, filed 2/14/22, with respect to the 101 rejection(s) have been fully considered and are persuasive have been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30sam-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792